PER CURIAM:
This claim was submitted for an advisory determination pursuant to West Virginia Code §14-2-18. The facts indicate that Huttonsville Correctional Center underpaid its statutory contribution to the claimant for fiscal year 1980-81 in the amount of $24,996.90. Claimant also seeks interest on this amount at the rate of one percent per month pursuant to West Virginia Code §21A-5-17. The accrued interest as of the date of an itemized statement from the Department of Employ*90ment Security to Huttonsville amounted to $1,603.06, for a total claim of $26,599.96.
In its Answer, the respondent admits the validity of the principal obligation set forth in the Notice of Claim, but also states that there were not sufficient funds in its appropriation for the fiscal year in question from which the obligation could have been paid. While such a claim should, in equity and good conscience, be paid, an award cannot be made, based on the Court’s decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
With respect to the claim for accrued interest, the Court concludes that, as the restrictions of Code §14-2-12 prevent an award of interest unless a claim arises under a contract specifically providing for the payment of interest, the respondent is not liable therefor.
The Clerk of this Court is hereby directed to file this opinion and to forward copies thereof to the respective department heads of claimant and respondent.